



Exhibit 10.54
EXECUTION COPY
AMENDMENT NO. 1 TO GUARANTEE


This Amendment No. 1 to Guarantee (this “Amendment”) dated as of May 28, 2020,
amends that certain Guarantee, dated as of December 19, 2018 (the “Guarantee”)
by AG Mortgage Investment Trust, Inc., a Maryland corporation (the “Guarantor”),
in favor of Barclays Bank PLC (“Buyer”), a public limited company organized
under the laws of England and Wales. Capitalized terms not otherwise defined
herein are used herein with the same meanings given to such terms in the
Guarantee.


WHEREAS, the Guarantee states that amendments, waivers and modifications of or
to any provision of the Guarantee shall be in writing and signed and delivered
by the Buyer and, in the case of any such amendment or modification, by
Guarantor, and shall not otherwise be effective;


WHEREAS, the parties hereto desire to amend the Guarantee as described below;


NOW, THEREFORE, pursuant to the provisions of the Guarantee concerning
modification and amendment thereof, and in consideration of the amendments,
agreements and other provisions herein contained and of certain other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, it is hereby agreed between the Guarantor
and Buyer as follows:


SECTION 1. Amendments of Guarantee.


(a)Sections 2(a)(i) and (ii) of the Guarantee are hereby amended by deleting
such Sections 2(a)(i) and (ii) in their entirety and replacing them with the
following:


(i)the Shareholder Equity of the Guarantor shall not:


(1)with respect to the fiscal quarter ended June 30, 2020, decline by thirty
percent (30%) or more from the Shareholder Equity of the Guarantor as of April
30, 2020 and, with respect to the fiscal quarter ended September 30, 2020 and
each fiscal quarter thereafter, decline by thirty percent (30%) or more from the
Shareholder Equity of the Guarantor as of the preceding fiscal quarter end, or


(2)with respect to the fiscal quarter ended March 31, 2021, decline by forty
percent (40%) or more from the Shareholder Equity of the Guarantor as of April
30, 2020 and, with respect to the fiscal quarter ended June 30, 2021 and each
fiscal quarter thereafter, decline by forty percent (40%) or more from the
Shareholder Equity of the Guarantor as of the same fiscal quarter in the
previous fiscal year;


(ii)as of the last day of each fiscal quarter, permit the ratio of (A) Specific
Indebtedness to
(B) Shareholder Equity to be greater than 3:1 (the “Maximum Ratio”); provided
that Guarantor’s failure to comply with such Maximum Ratio as required under
this clause will not constitute an Event of Default (as defined in the
Agreement) unless it has been continuing for five (5) Business Days (as defined
in the Agreement) from last day of the applicable fiscal quarter.




--------------------------------------------------------------------------------



a.Section 2 of the Guarantee is hereby amended to add the following as a new
subsection (d) in its proper alphabetical order:


(d) Beginning in July 2020, promptly following the end of each month, Guarantor
shall report to Barclays (i) the Shareholder Equity of the Guarantor as of the
end of such month and (ii) the ratio of (A) Specific Indebtedness to (B)
Shareholder Equity of the Guarantor as of the end of such month.


SECTION 2. Effective Date. This Amendment shall become effective on the day a
copy of this Amendment duly executed by each of the parties hereto has been
delivered to the Buyer.


SECTION 3. Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Guarantee shall remain in full force and effect
and all such provisions shall apply equally to the terms and conditions set
forth herein. After this Amendment becomes effective, all references in the
Guarantee (or in any other document relating to the Mortgage Loans) to “this
Guarantee,” “hereof,” “herein” or words of similar effect referring to such
Guarantee shall be deemed to be references to such Guarantee as amended by this
Amendment. This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Guarantee other than as set forth
herein.


SECTION 4. Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.


SECTION 5. Section Headings. The various headings and sub-headings of this
Amendment are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment or the Guarantee or any provision hereof or
thereof


SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS EXCEPT SECTIONS 5-1401 AND 5-1402 OF NEW YORK GENERAL OBLIGATIONS
LAW, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.


SECTION 7. Counterparts. This Amendment may be executed in one or more
counterparts and by the different parties hereto on separate counterparts,
including without limitation counterparts transmitted by facsimile, each of
which, when so executed, shall be deemed to be an original and such
counterparts, together, shall constitute one and the same agreement.


[Signature Pages Follow]






















--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Guarantor has caused this Amendment to be  executed by
its duly authorized officer as of the date first written above




AG MORTGAGE INVESTMENT TRUST, INC., as Guarantor  By:  /s/ Raul E. Moreno 
 Name: Raul E. Moreno  Title: General Counsel




[Signature Page to Amendment No. 1 to Guarantee (BBPLC)]




--------------------------------------------------------------------------------



Acknowledged and Agreed By:


BARCLAYS BANK PLC,


as Buyer
By: /s/ Grace Park____
Name: Grace Park____
Title; Director_______
[Signature Page to Amendment No. I to Guarantee (BBPLC)]

